Name: Commission Regulation (EC) No 1965/94 of 28 July 1994 concerning the stopping of fishing for haddock by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 No L 198/102 Official Journal of the European Communities 30 . 7. 94 COMMISSION REGULATION (EC) No 1965/94 of 28 July 1994 concerning the stopping of fishing for haddock by vessels flying the flag of the United Kingdom 1994 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3692/93 of 21 December 1993 allocating, for 1994, certain catch quotas between Member States for vessels fishing in the Norwe ­ gian exclusive economic zone and the fishing zone around Jan Mayen (2), provides for haddock quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of haddock in the waters of ICES divisions I , II a and b (Norwegian waters North of 62 ° N) by vessels flying the flag of the United Kingdom or registered in the United Kingdom have reached the quota allocated of 1994 ; whereas the United Kingdom has prohibited fishing for this stock as from 15 July HAS ADOPTED THIS REGULATION : Article 1 Catches of haddock in the waters of ICES division I, II a and b (Norwegian waters North of 62 ° N) by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allocated to the United Kingdom for 1994. Fishing for haddock in the waters of ICES divisions I, II a and b (Norwegian waters North of 62 ° N) by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . 0 OJ No L 341 , 31 . 12 . 1993, p. 104.